Title: Abigail Adams to John Quincy Adams, [ca. 28 September 1795]
From: Adams, Abigail
To: Adams, John Quincy


          
            My Dear son
            [ca. 28 September 1795]
          
          Mr J Quincy calld upon me Yesterday to let me know that a vessel of mr Higginsons was going to Amsterdam. I wrote by Way of Hamburgh both to you and your Brother about ten Days since. I have not much to say at present, because I dare not say much least some characters which are now criminated might be injured, when we would wish to find them Innocent. Time must Develope. the sudden Resignation of mr Randolph his journey to see Fauchett at Rhoad Island & the stories circulating respecting seecret Service Money are all Subjects of conjecture. I inclose you mr Randolphs Letter to the President I can only Say that the clamour respecting the Treaty has greatly subsided since it has been told that F——tt had like Jove descended in many a Golden shower and that to a costly amount. mr Pickering former post master is Secretary of State Lee of Virginna Secretary at War & a mr Marshel of Virginia Attorney General. Mr Bradford died greatly lamented by all who knew him. Thomas who knew him will regreet his loss— a Fever similar to that which raged in Philadelphia has swept off great Numbers in N york. it still continues very Mortal, and a great proportion of the city have moved out. Your sister & Family have been out of Town all summer they were well last week when I had a Letter from her. Charles I presume has fled from the city with his wife. I have not heard from him since his Marriage. a much more extrodonary Marriage has taken place in the Family Peggy is Married to a Young French man Monsieur St Hillair from one of the Iselands a match Mrs smith writes me of which she had not the least Idea a fort night before it took place. Young enough for her son besure and a to property! or any means of getting a living! his relations were all sacrificed as aristricrats— O Woman Woman, thy prudence is folly some times.
         